Patterson, J. (concurring):
I concur in the opinion of Mr. Justice McLaughlin. The affidavits presented to the city magistrate do not show that the crime of grand .larceny in the first degree, as defined in the statute, was committed by the relator. It is conceded that criminal intent is an ingredient of , the crime, is a fact and must be proven as wéll as the overt' act. It is not charged in the information, nor is it shown by the affidavits, that the relator took, or received, or became possessed of the moneys of the insurance company feloniously. Criminal intent implies design, purpose and deliberation. It is not the act of taking the money which per se constitutes the crime of larceny, but there must be associated with the act the guilty purpose and design of depriving the owner thereof or appropriating the same to the taker’s own use, or that of soine person other than the owner. The fraudulent or felonious intent is an inten t without an honest claim of right. (1 Whart. Grim. Law [10th ed.], § 883.) It is quite true that there are .cases in which criminal intent will be inferred from the act itself.; that is to say, where that act is in its nature wrongful. In the present case the act charged as inculpating the relator was his receiving money of a corporation in reim*344.bursernent of an amount lie had paid out of his own private funds at the request of the president of that corporation, upon a promise of repayment from the corporate moneys. He. undoubtedly had full knowledge that he was advancing money as a political contribution for and on behalf óf the insürance company, and that he was to be repaid from funds of that company; but that knowledge does not necessarily imply an intent on his part to steal in receiving satisfaction of a claim'which he honestly believed-he had against the corporation and which constituted a debt due him, and that he had'such belief appears in the statement, made by him and which was received and acted upon by the magistrate as part of the proof upon wliióh the warrant was issued. The contribution for political purposes was not, at the time .mentioned, in the' information, prohibited by law. The officers and those, in control of the insurance' company had no ■ power to us'e the money of the company for such a purpose, and the relator may be compelled by a civil action to make restitution of what he received,, but the inference of an intent to steal the corporate money-—and that specific intent is' required to be shown — cannot be drawn from the fact that-in excess of corporate power corporate money was.applied for a purpose not prohibited by law. “ It is elementary, when a specific intent is required to make an act an offence, that the doing of the act'does not raise a-presumption that it was done with' the specific intent.” (People v. Plath, 100 N. Y. 592.) But it is argued that the surrounding circumstances disclosed by the ’ affidavits in connection with the relator’s position as an officer of the. company sufficiently indicate a criminal intent running through the whole transaction^ from its inception, in the request made by the, president of the company up to the final act of the receipt of the money by the relator in reimbursement of his outlay. Upon the statements contained in the affidavits — and ' due weight miist be givéh to all the facts therein stated — the inference of criminal intent is not authorized but rather repelled. There are three affidavits, one of Mr. Kingsley,.secretary of the finance committee of the Hew York Life Insurance Company, in which it is set forth that some timé in December, 1904, a meeting was had of that committee, all of' the members being present, including the relator and the president of the company, an ex officio member; It was stated by the president that lie had promised to *345pay to the treasurer of the Republican national committee for use in the presidential campaign such sum or sums as should not exceed $50,000, and that relator, then a vice-president, had advanced large sums at his, the president’s, request on account of such promise ; that conversation ensued regarding the matter, and although the committee was not called upon to deal with it in its official character, yet it was the. expressed opinion of' those present that the relator should, be reimbursed for the sums so advanced out of the funds of the Hew York Life Insurance Company. It is also stated in-that affidavit that the president of the eompany, by virtue of- his office, • had power to make disbursements upon executive order. Therefore, it appears that the president of the company, having power to make disbursements upon executive order, requested the relator to advance money for political purposes; that the advance was made; that the whole subject was subsequently laid before the finance committee and the opinion was expressed, although not officially, that the relator should be reimbursed from the funds of the company. Mr. Randolph, the treasurer of the company, also deposed to what took place at the meeting of the finance committee, and that he drew a check to reimburse the relator for the moneys he advanced, and evidence' was presented in connection with his affidavit which ■showed the payment of that money by a check drawn to the order of the firm of which the relator was a member, and that the check was drawn and sent in accordance with the instructions received ■from the president of the company, who at that time had large powers to order disbursements to be made from the funds of the company without first submitting them for approval to any committee. The relator at that timé was a vice-president of the company and chairman of the finance committee. For many years the president had exercised the power of ordering disbursements out of the funds of the company upon his sole authority.
Thus far we have merely the following circumstances: That the relator, at the request of the president of the Hew York Life Insurance Company, advanced moneys to the treasurer of the Republican national committee for election purposes ; that at a meeting of the finance committee of the insurance company they were informed of the advances; that the members of the committee expressed the opinion that reimbursement should be made from the funds, of the *346company, and that' reimbursement was made. That is about all those affidavits show. In addition, there is an affidavit made by Mr. ■ Buekner, a vice-president of the insurance company, in which is incorporated a written statement made by the relator to the district attorney of the county of Hew York, in which he set forth the facts connected -with the whole transaction. He states that the treasurer of the Republican national committee called upon him in September, 1904, and stated that the president of the insurance company had promised that such company would contribute the sum of $50,000, or so much thereof as might he necessary, towards the purposes of the Republican national campaign, and upon inquiry' the president of the insurance company corroborated that statement, and stated further that demands were being made upon him for other political contributions by the company, which it did not seem -to him that it would be for the interest of the company to make and he said that it would make it easier for him to refuse such demands if the payment to the Republican national committee was not at that time made directly from the funds of the company, and he asked the relator to see the treasurer of the Republican committee and make the payment personally, and that he would see that the matter was taken care of later on; that accordingly the relator advanced from his own resources various sums amounting to $48,500-; that in December, 1904, the subject of reimbursement for tlie advances came up before the president and the relator, and it was concluded to take the matter up with the members of the ■ finance committee; that later in the month, at a meeting of that committee, at which the relator and the president of the company were present, it was stated by the president that at his request the relator had made the advances, and that provision should be made for reimbursement; the conclusion was reached that the president should cause that reimbursement be made; that on December 13, 1904, a check to the order of the firm of which the relator was a member, was drawn by the treasurer and assistant treasurer, delivered to that firm and credited to the relator’s account; that when the relator made the advances mentioned, and when he was reimbursed therefor, it never occurred to him that there could be any question as to the propriety of the expenditure which he believed to be for the benefit of the company, and that it came to him as a *347total surprise that the legality of such payment should be questioned ; and he proceeds to say that while so asserting, it is not his intention to dispute or to deny civil liability to account to the company for these moneys. “You may make such use of this statement as you see fit. It is my purpose frankly to state my'connection with the transaction, and advisedly and deliberately I waive any right, privilege or immunity in connection with or in consequence of my giving this information. I derived no personal advantage of any kind from the transaction; and certainly I had no intent other than to serve the interests of the company.”
Those were all the facts laid béfore the magistrate by way of information. The statement of the relator is used as part of the information and to establish the facts; and upon all of them, as they are arrayed in the affidavits, there is nothing sufficient to justify thé imputation of criminal intent or a design on the part of the relator to steal the moneys of the insurance company by appropriating them to his own use, or to the use of some one other than the corporation. ' The facts are plain; what was done is evident, but the intent to steal by the commission of those acts is not made out. The most that can be said is, that the president and the relator and the other officers of the company-had no right to use the corporate moneys in the way in which they were used in this transaction ; but the specific intent to take the moneys of the company feloniously is not made apparent.
McLaughlin and Clarke, JJ., concurred.